UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 20-1280


SALLY S. HEYNS,

                        Plaintiff - Appellant,

                v.

SELECT PORTFOLIO SERVICING, INC.; JP MORGAN CHASE BANK; DOES
1 TO 50, Inclusive; U. S. BANCORP CENTER,

                        Defendants - Appellees.



                                              No. 20-1282


In re: TODD STERLING HEYNS.

-----------------------------------------------

U. S. BANK NATIONAL ASSOCIATION; JPMORGAN CHASE BANK, N.A.,

                        Creditors - Appellees,

                v.

SALLY S. HEYNS,

                        Intervenor/Defendant - Appellant.
Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge; T. S. Ellis III, Senior District Judge.
(1:18-cv-01429-TSE-MSN; 1:19-cv-01336-RDA-JFA)


Submitted: November 30, 2021                                      Decided: January 7, 2022


Before KING and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sally S. Heyns, Appellant Pro Se. John Alexander Nader, MCGLINCHEY STAFFORD,
PLLC, Washington, D.C.; Donald Richard Pocock, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      In these consolidated appeals, Sally S. Heyns appeals from the district court’s orders

dismissing her second amended civil complaint pursuant to 28 U.S.C. § 1915(e) and

dismissing her bankruptcy appeal. We have reviewed the records and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Heyns v. Select

Portfolio Servicing, Inc., No. 1:18-cv-01429-TSE-MSN (E.D. Va. Feb. 25, 2020); Heyns

v. U.S. Bank Nat’l Ass’n, No. 1:19-cv-01336-RDA-JFA (E.D. Va. filed Feb. 24 & entered

Feb. 25, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            3